                  Case 4:17-cv-03824-PJH Document 86 Filed 02/08/19 Page 1 of 1
                                                                                                                       Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     GREGORIO, et al.,                                               17-CV-03824 -PJH
                                                        )   Case No: _______________
 4                                                      )
                                     Plaintiff(s),      )   APPLICATION FOR
 5                                                      )   ADMISSION OF ATTORNEY
             v.
                                                        )   PRO HAC VICE
 6   THE CLOROX COMPANY,                                )   (CIVIL LOCAL RULE 11-3)
                                                        )
 7                                                      )
                                     Defendant(s).
                                                        )
 8
         I, Joshua Arisohn                        , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs                                   in the
                                                                L. Timothy Fisher
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     Bursor & Fisher, P.A.                                  Bursor & Fisher, P.A.
       888 Seventh Avenue                                     1990 N. California Blvd., Suite 940
14     New York, NY 10019                                     Walnut Creek, CA 94596
       MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (646) 837-7150                                          (925) 300-4455
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jarisohn@bursor.com                                     ltfisher@bursor.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4495198      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/07/19                                                   Joshua Arisohn
22                                                                                  APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Joshua Arisohn                                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.                 TA
                                                                                          TE
                                                                                            S DISTRICT
                                                                                                       C
                                                                                                                        O
                                                                                             S




                                                                                                                         U
                                                                                            ED




                                                                                                                          RT




                                                                                                                   ERED
     Dated: February 8, 2019
                                                                                        UNIT




                                                                                                            O ORD
                                                                                                 IT IS S
28
                                                                                                                                R NIA




                                                                                                       Hamilt           on
                                                               UNITED STATES DISTRICT/MAGISTRATE
                                                                                             hyllis J.        JUDGE
                                                                                        NO




                                                                                     Judge P
                                                                                                                                FO
                                                                                         RT




                                                                                                                            LI




                                                                                                 ER
                                                                                            H




                                                                                                                        A




                                                                                                      N                     C
                                                                                                                        F
                                                                                                          D IS T IC T O
     PRO HAC VICE APPLICATION & ORDER                                                                           R               October 2012
